PER CURIAM:
Robert Holland Koon seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). The notice of appeal was received approximately eight days after the expiration of the appeal period. Under Fed. R.App. P. 4(c)(1) and Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988), the notice is considered filed as of the date Koon properly delivered it to prison officials for mailing to the court. The record does not reveal if or when Koon complied with the requirements of Fed. R.App. P. 4(c)(1). Accordingly, we remand the case for the district court to obtain this information from the parties and to determine whether the filing was timely under Fed. R.App. P. 4(c)(1) and Houston v. Lack. The record, as supplemented, will then be returned to this court for further consideration.

REMANDED